Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.Claims 11, 13, 14, 18, 20-24 are pending.
3. Claims 11, 18 are amended.
4.Claim 12, 15-17, 19 are canceled.
5.Claim 23,24 are added.

Continued Examination Under 37 CFR 1.114
6.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered. 

Response to Arguments
7. Applicant’s arguments with respect to claim(s) 11, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Claim Rejections - 35 USC § 103
8.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claim 11, 13, 14, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US-PG-PUB 2015/0016379 A1) and in view of Ji et al. (US-PG-PUB 2015/0373736 A1) and in view of Zhang et al. (US-PG-PUB 2014/0247808 A1).
















This application is about a technique for implementing appropriate beam detection at 
Initial connection to a 3D-MIMO base station and is shown in fig. 2


    PNG
    media_image1.png
    538
    735
    media_image1.png
    Greyscale









The primary reference is about MIMO in large scale antenna and is shown is fig. 1 


    PNG
    media_image2.png
    470
    588
    media_image2.png
    Greyscale









The secondary reference Ji et al. (US-PG-PUB 2015/0373736 A1) is about a system for transmitting channel state information and is shown in fig. 2

    PNG
    media_image3.png
    587
    849
    media_image3.png
    Greyscale










rd reference Zhang is about a method and apparatus for enhancing synchronization in a heterogenous network and is shown in fig. 2 


    PNG
    media_image4.png
    194
    492
    media_image4.png
    Greyscale

As to claim 11 Nam teaches a radio base station (Nam fig.1, 10 a base station) comprising: a transmitter (Nam [0044] a base transceiver system), that transmits to a terminal a downlink user common signal (Nam fig.1 step 1-1, [0104] base station transmit a general CSI-RS to pieces of user equipment i.e. user common signal)  and 
a receiver that receives (Nam [0044] a base transceiver system), a selection result of a precoding selected by the terminal from 	among the different precodings(Nam fig.1 step 1-2 and [0105] Ue  making a selection of optimum group and classes based on the received CSI and transmit selection back to base station) downlink user common signal including a synchronization signal on a physical broadcast channel (Nam teaches in [0104]-[0106] csi-rs i.e. synchronization signal being send to Ue on a physical channel but does expressly teaches signal including synchronization and broadcast channel)
Nam does not expressly teach applying different precodings corresponding to multiple time slots,
However Ji from a similar field of endeavor teaches applying different precodings corresponding to multiple time slots (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI). 
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of (Nam [0007]). 
The combination of Nam and Ji does not expressly teach continuously transmit,  a signal including a synchronization signal and a broadcast channel 
However Zhang from a similar field of endeavor teaches continuously transmit ( looking at applicant specification as filed [0018] the continuous transmission is done constantly or intermittently base on this Zhang [0046] PBCH block which include PSS and SSS being transmitted repeatedly for 4 times), a signal including a synchronization signal and a broadcast channel(Zhang [0046] PBCH block which include PSS and SSS)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhang and the combined teaching of Nam and Ji to transmit PBCH block repeatedly in order to arrive at applicant invention. Because Zhang teaches a method of enhancing synchronization in heterogenous network, thus achieving efficient spectrum utilization (Zhang [0049]).


As to claim 18. Nam teaches a terminal (Nam fig.1 Ue) comprising:
a receiver that receives a downlink user common signal (Nam [0043] wireless transmit receive unit fig.1 step 1-1, [0104] base station transmit a general CSI-RS to pieces of user equipment i.e. user common signal), and a transmitter (Nam [0044] [0043] wireless transmit receive unit and a base transceiver system), that selects a desired precoding from among the different  (Nam fig.1 step 1-2 and [0105] Ue making a selection of optimum group and classes based on the received CSI and transmit selection back to base station) downlink user common signal including a synchronization signal on a physical broadcast channel (Nam teaches in [0104]-[0106] csi-rs i.e. synchronization signal being send to Ue on a physical channel but does expressly teaches signal including synchronization and broadcast channel),
Nam does not expressly teach applying different precodings corresponding to multiple time slots,
However Ji from a similar field of endeavor teaches applying different precodings corresponding to multiple time slots (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI). 
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of Nam to use multiple time-slot in order to impart beamforming). Because Ji teaches a method of reducing the number of CSI-RS by changing CSI-RS position in each TTI thus providing time diversity allowing efficient spectrum utilization (Nam [0007]). 
The combination of Nam and Ji does not expressly teach continuously transmit,  a signal including a synchronization signal and a broadcast channel 
However Zhang from a similar field of endeavor teaches continuously transmit ( looking at applicant specification as filed [0018] the continuous transmission is done constantly or intermittently base on this Zhang [0046] PBCH block which include PSS and SSS being transmitted repeatedly for 4 times), a signal including a synchronization signal and a broadcast channel(Zhang [0046] PBCH block which include PSS and SSS)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhang and the combined teaching of Nam and Ji to transmit PBCH block repeatedly in order to arrive at applicant invention. Because Zhang teaches a method of enhancing synchronization in heterogenous network, thus achieving efficient spectrum utilization (Zhang [0049]).

As to claim 13.     The combination of Nam, Ji and Zhang teaches all the limitations of claim 11, The combination of Nam and Zhang does not teach wherein the different precodings are applied to the downlink user common signal on a time basis.
However Ji from a similar field of endeavor teaches wherein the different precodings are applied to the downlink user common signal on a time basis (Ji [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI). 
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of the combined teaching of Nam and Zhang to use multiple time-slot in order to impart beamforming. Because Ji teaches a method of reducing the number of CSI-RS by changing CSI-RS position in each TTI thus providing time diversity allowing efficient spectrum utilization (Ji [0007]). 

As to claim 14.     The combination of Nam, Ji and Zhang teaches all the limitations of claim 11, Nam teaches wherein the transmitter transmits the downlink user common signal periodically (Nam [0188] a CSI-RS having periodicity).

As to claim 20.    The combination of Nam, Ji and Zhang teaches all the limitations of claim 18, Nam teaches wherein the downlink user common signal is transmitted periodically (Nam [0188] a CSI-RS having periodicity).

As to claim 21.    The combination of Nam, Ji and Zhang teaches all the limitations of claim 18, The combination of Nam, and Zhang does not teach wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal
However Ji from a similar field of endeavor teaches wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI see also [0017]).
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of the combined teaching of Nam and Zhang to use multiple time-slot in order to impart (Ji [0007]). 

As to claim 22.    The combination of Nam, Ji and Zhang teaches all the limitations of claim 18, The combination of Nam, and Zhang does not teach wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal
However Ji from a similar field of endeavor teaches wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI see also [0017]).
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of the combined teaching of Nam and Zhang to use multiple time-slot in order to impart beamforming. Because Ji teaches a method of reducing the number of CSI-RS by changing CSI-RS position in each TTI thus providing time diversity allowing efficient spectrum utilization (Ji [0007]). 

10.Claim 23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US-PG-PUB 2015/0016379 A1) and in view of Ji et al. (US-PG-PUB 2015/0373736 

As to claim 23. The combination of Nam, Ji and Zhang teaches all the limitations of claim 11,
The combination of Nam, Ji and Zhang does not teach wherein the synchronization signal is transmitted sequentially with the different precodings corresponding to the multiple time slots.
However Eder from a similar field of endeavor teaches the synchronization signal is transmitted sequentially with the different precodings corresponding to the multiple time slots (Eder [0044] TTI i.e. time slot arranged sequentially and PBCH scheduled in the sequentially arranged time slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Eder and the combined teaching of Nam, Ji and Zhang to transmit PBCH sequential in order to arrive at applicant invention. Because Eder teaches to jointly detect channel interference and signals on synchronization signal thus providing efficient spectrum utilization (Eder [0006]).

As to claim 24. The combination of Nam, Ji and Zhang teaches all the limitations of claim 18,

However Eder from a similar field of endeavor teaches wherein the synchronization signal is received sequentially with the different precodings corresponding to the multiple time slots (Eder [0044] TTI i.e. time slot arranged sequentially and PBCH scheduled in the sequentially arranged time slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Eder and the combined teaching of Nam, Ji and Zhang to transmit PBCH sequential in order to arrive at applicant invention. Because Eder teaches to jointly detect channel interference and signals on synchronization signal thus providing efficient spectrum utilization (Eder [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damnjanovic et al. (US-PG-PUB 2013/0281076 A1) small cell activation procedure 
Poitau et al. (US-PG-PUB 2014/0056220 A1) method and apparatus for device discovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412   
            
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412